OPINION
PER CURIAM.
Appellant’s brief has not been timely filed. Tex.R.App.P. 74(k). We ordered appellant to show cause why his appeal should not be dismissed for want of prosecution. Appellant has responded with a motion for extension of time in which to file his brief.
Appellant’s motion is deficient in two respects. First, it fails to satisfy the requirement of our local rules that it be verified. Fourth Court of Appeals, Local Rule 3(A) & (B). Second, the motion fails to request an extension of time to a date certain. Tex.R.App.P. 73(f); Fourth Court of Appeals, Local Rule 3(C)(1). It is impossible to determine from the motion when we may expect the brief. We will not grant an open-ended extension request.
Appellant’s motion for extension of time to file his brief is denied without prejudice. If appellant desires to prosecute his appeal, an extension motion meeting the requirements of the rules of appellate procedure and our local rules must be filed within ten days of the date of this opinion. Otherwise his appeal will be dismissed. See Tex. R.App.P. 74(Z)(1).